Citation Nr: 1700697	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  15-36 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim of entitlement to service connection for a bilateral hearing loss disability was remanded by the Board in July 2016 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a November 2016 brief, the Veteran's representative indicated the VA examiner should have considered Meniere's disease because the Veteran has tinnitus and low frequency hearing loss.  The issue of service connection for Meniere's disease has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's sensorineural hearing loss manifested within a year of his separation from active duty service.

2.  The preponderance of competent and credible evidence weighs against finding that the Veteran's current bilateral hearing loss disability incurred in, or is otherwise related to, his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a Veteran in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, and VA treatment records have been associated with the evidentiary record. 

When discussing his financial situation, the Veteran reported that he "only draw[s] Social Security."  See March 2014 Statement in Support of Claim.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all Social Security Administration (SSA) disability records, only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA is not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is that as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  In this instance, there is no indication that the SSA benefits the Veteran receives are relevant to his claim for bilateral hearing loss.  The Veteran does not assert that any SSA records would be relevant to this claim of service connection for a bilateral hearing loss disability, and his statements and the other evidence of record do not indicate that the Veteran is receiving disability benefits from SSA.  Rather, it appears that the Veteran is in receipt of SSA benefits based on his age (over 65 years old).  Therefore, the Board concludes that the file does not establish a reasonable possibility that the SSA records are relevant to the claim on appeal, and VA does not need to attempt to obtain them.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016). The Veteran was afforded a VA examination in November 2012.  The VA examiner considered the Veteran's reports of noise exposure in service and the Veteran's statements regarding his history of hearing loss.  The VA examiner also considered the Veteran's medical records including service treatment records with audiometric testing conducted upon the Veteran's separation examination in June 1962. 

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  
 
In the July 2016 remand, the Board found the 2012 VA examiner's opinion to be inadequate because the VA examiner did not convert June 1962 separation examination results from ASA to ISO-ANSI values.  The Board remanded for an addendum opinion addressing the converted test results and commenting on the significance of findings of 20 decibels at the 500 Hertz range bilaterally.  The Board also instructed the AOJ to readjudicate the issue of service connection for a bilateral hearing disability and furnish the Veteran and his representative with a supplemental statement of the case if the benefit was not granted.

In an August 2016 addendum opinion, the VA examiner complied with the remand order and addressed the conversion as well as the 500 Hertz range specifically.  The VA examiner then provided an opinion regarding the nature and etiology of the Veteran's hearing loss disability.  Given the foregoing, the Board finds the VA examiner's November 2012 opinion with the subsequent August 2016 addendum to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board finds that the AOJ substantially complied with its July 2016 remand directives by (1) obtaining the 2016 addendum opinion addressing the converted audiometric test results taken at the time of the Veteran's separation from service and commenting on the significance of the findings of 20 decibels at the 500 Hertz range bilaterally, (2) readjudicating the issue of entitlement to service connection for a bilateral hearing loss disability, (3) furnishing the Veteran and the representative with copies of the October 2016 supplemental statement of the case, and (4) affording the Veteran and representative an opportunity to respond before the file was returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In November 2016, the Veteran's representative submitted a brief along with copies of articles from medical literature in support of the Veteran's claim.  He indicated that he was waiving RO consideration of any additional evidence in an October 2016 statement.  


Legal Criteria

      Direct Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



      Presumptive Service Connection for Chronic Disabilities

Certain chronic disabilities, such as a sensorineural hearing loss disability, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. §§ 1101, 1112, 1137; C.F.R. §§ 3.303, 3.307, 3.309(a) (2016). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2016).  The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a Veteran has a chronic condition in service and still has that condition. 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The United States Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

      Service Connection for a Hearing Loss Disability

While hearing loss disability is not a disease specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature.  Accordingly, service connection may be granted on a presumptive basis for the sensorineural hearing loss if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 159 (1993).

Analysis

The first element of service connection under Shedden is met.  Upon VA examination in November 2012, auditory thresholds for all frequencies 500, 1000, 2000, 3000, and 4000 Hertz were greater than 26 decibels for the left and right ears. Several of the thresholds were above 40 decibels as well.  Using the Maryland CNC word list, the VA examiner reported speech discrimination scores of 88% in the right ear and 92% in the left ear.  Accordingly, the Veteran has a current bilateral hearing loss disability.  38 C.F.R. § 3.385 (2016).  Furthermore, the VA examiner diagnosed sensorineural hearing loss. 

The second element under Shedden is met.  During his active duty service, the Veteran's Military Occupational Specialty (MOS) was a Heavy Weapons Infantryman.  See DD Form 214.  During a January 2008 audiology consultation, the Veteran reported a history of noise exposure while serving in the United States Army while working in artillery with mortars.  In a September 2015 statement in support of the claim, the Veteran also stated he was exposed to hazardous noises on a continuous basis from being in the band in the service, and the Veteran submitted photographs showing him playing the drums.  The Board affords great probative weight to the Veteran's lay statements regarding in-service exposure to noise and notes they are not contradicted by any other evidence in the record.  Accordingly, the Board finds that the Veteran was exposed to noise during service.

However, in regard to the third element under Shedden, a nexus, the Board finds that a causal relationship between the present disability and the disease or injury incurred or aggravated during service, has not been established. 

There was no diagnosis of hearing loss in the Veteran's service treatment records.  On his June 1960 entrance report of medical examination, the Veteran's bilateral whispered voice testing was 15/15.  Audiometric readings were not recorded.  At the time of his separation from service, his audiometric readings on his June 1962 report of medical examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(5) 20
(5) 15
(5) 15

(5) 10
LEFT
(5) 20
(5) 15
(5) 15

(5) 10

The ASA standards (in parentheses) have been converted to ISO-ANSI standards.  There was no showing of hearing loss in the Veteran's service treatment records that met the standards pursuant to 38 C.F.R. § 3.385.  

The Board considered the Veteran's statements regarding continuity of symptomatology including sensorineural bilateral hearing loss since service in the context of presumptive service connection.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  During a January 2008 audiology consultation, the Veteran reported gradual onset of hearing loss for both ears including hearing difficulties since he was discharged from active duty.  However, there is little supporting evidence for a finding of a presumptive service connection or nexus in the record.  As noted above, there is no diagnosis of hearing loss in his service treatment records.  There was also no diagnosis of a hearing disability manifest to a degree of ten percent or more within one year from the date of separation of service.  38 C.F.R. § 3.307 (2016).  Therefore, the preponderance of the evidence is against a finding that there is a presumptive service connection for the Veteran's sensorineural hearing loss.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).

The Board carefully considered the opinion of the VA examiner in a November 2012 examination report as well as the August 2016 addendum opinion.  The VA examiner considered the Veteran's medical history to include his service treatment records with audiometric testing.  In the August 2016 addendum opinion, the VA examiner noted that audiometric testing in June 1962 upon the Veteran's separation from service revealed hearing within normal limits in both ears at frequencies 500 Hertz through 4000 Hertz.  The testing in November 2012 by the VA examiner showed the Veteran's hearing has significantly worsened since the June 1962 audiometric testing and the January 2008 audiology consultation.  In regard to a causal relationship, the VA examiner opined:

Even with conversion factors (ASA 1951 to ASA-TDH39) applied to the 1962 audiometric results, my calculations indicated that hearing thresholds would be considered normal for VA purposes in both ears at that time. The reduced thresholds at 500Hz referred to in the Examination Request are not felt to be of clinical significance, as noise exposure damage does not affect that particular frequency. Based on the above information, it remains my opinion that this Veteran's current bilateral hearing loss is less likely than not the result of in-service noise exposure. The Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure occurs. The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely." (emphasis added).

The Board notes that after reviewing the Veteran's medical history and service records as well as the Veteran's contentions, the VA examiner opined that the Veteran's current bilateral hearing loss is less likely than not the result of in-service noise exposure.  The Board affords great probative weight to the VA examiner's opinion.  The Board notes there is no opinion from a VA examiner or other competent professional in the record indicating that a nexus between the Veteran's in-service noise exposure and his current hearing loss disability exists. 

The Board considered the articles cited by the Veteran's representative regarding hearing loss following noise exposure.  See November 2016 Representative Brief.  The United States Court of Appeals for Veterans Claims has held that a medical article "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the articles are general in nature, and they do not significantly approach the facts and circumstances surrounding the Veteran's case in terms of establishing a relationship between his in-service noise exposure and his current bilateral hearing loss disability.  Moreover, the Board observes that the August 2016 VA examiner considered the possibility of delayed onset hearing loss following noise exposure, but concluded that the medical literature was not supportive of such a finding.  Therefore, the Board places greater weight on the VA examiner's opinion discussed above. 

The Board also considered the Veteran's lay statements including statements indicating the Veteran had an incurrence or aggravation of hearing loss during service, as well as subsequent hearing loss caused by in-service acoustic trauma.  While the Veteran is competent to report symptoms including hearing loss, the Veteran is not always competent to determine whether the current disability is etiologically related to service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 470-472 (1994).

Although the basic principle that exposure to loud noises can negatively affect hearing is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's noise exposure during his active duty service from 1960 to 1962 is related to his current bilateral hearing loss disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current bilateral hearing loss disability is not within the realm of knowledge of a non-expert given the remote noise exposure during service, audiometric testing from June 1962 indicating the Veteran's hearing was normal at discharge from active duty, and the long period of time before audiometric testing from 2008 revealed hearing loss.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's current bilateral hearing loss disability is directly related to his active duty service.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hearing loss disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


